Title: To George Washington from Abraham Skinner, 18 February 1782
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     Phila. Feby 18th 1782
                  
                  At a late meeting with the British Commissary, I have effected the Exchange of Sundry Officers as per the inclosed No. 1 and 2.
                  I proceeded to Negociate this Business agreable to your Excellencys Instructions of the 5th Decembr last “Rank for Rank as far as they woud apply and then by Composition,” but the Enemy Solicitous for the Release of Lord Cornwallis refuse to Exchange the whole of our Officers without reserving a certain Number of them, equal to the Value of His Lordship as the inclosed proposal No. 3.
                  I shall thank you Sr for your instructions whether I am to assent to this proposal and thereby Exchange our Officers by Composition leaving a reservation of Officers for the Future Release of Lord Cornwallis.  I have the honor to be with the highest respect Your Mo. Obt Hume Servt
                  
                     Abm Skinner
                     Com. Gen. pris.
                     
                  
                Enclosure
                                    
                     
                        
                           9 February 1782
                        
                     
                     Exchange of American Officers for British Rank for Rankmade at New York Feby 9th 1782.
                     AmericanBritishBrigr Genl McIntoshforBrigr Gen. O’HaraLieutt Colo. Archd LytleLt Colonel Abercromby
                     
                     We do hereby ratify and Confirm the above.
                     Josa LoringBrit. Com. Gen. pris.
Abm SkinnerCom. Genl pris.

                     
                        Not transcribed is "An Exchange of an equivalent of American Officers and Privates prisoners of War for Lieutenant General Burgoyne," 9 Feb. 1782.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        New York 12th Feby 1782
                     
                     As you have not been able to give me any sufficient reason for refusing to Exchange Lord Cornwallis, I am directed to make a reservation of the highest in Rank of your Officers prisoners, equal to the Value of His Lordship. Vizt.
                     1Brigadier General2007Colonels7002Lieutts Colonels1441044
                     I am with due respect Sir Your Mo. Obt & Mo. Hum. servt
                     Josa LoringCom. Gen. Pris.
                     Memo:  Mr Loring assured me on receiving his Letter (of wh the above is a Copy) that he wou’d very willingly assent to the Exchange of all our Officers prisoners (Rank for Rank and by Composition) provided we woud for the present Waiver the Exchange of the above mentioned Ranks.
                     
                        Abm Skinner
                     
                  
                  
               